Bay, J.,
delivered the opinion of the whole court. That this court bad no power to grant the writ of error, nor sit as a court of *217errors, to rectify errors, as the courts in England, upon writs of error. That this court is not a court of record of original proceedings ; but the proceedings had in this court are to be irans-milted to, and kept in, the court where the points submitted arose ; and that the District Courts have never exercised such a juris. diction, and it would be extremely improper to exercise such a power upon the present establishment of our courts. In England, by stat. 31 Ed. 3, c. 12, in matters concerning the king, or other persons, upon complaint of error in the Exchequer Chamber, the chancellor and treasurer shall cause the record to be brought before them and the Barons. By stat. 27 Eliz. c. 3, wrjt of error lies from the judgments of King’s Bench, before the judges of the Common Pleas and Barons of the Exchequer. Before that time it lay only in Parliament. The court of K. B. superintends all other inferior courts, and corrects their proceedings by writ of error. If there Ije error in the process in the K. B., through default of the clerks, it may be reversed in the same court by writ of error. 2 Bac. Abr. “Error.” 9 Vin. 486. This system of jurisprudence, for the correction of errors', has never been adopted in this State, and it would not now be proper, or convenient, to adopt it. Every beneficial purpose which a writ of error would be calculated to attain, may be gained by way of motion in court, on a rule to shew cause; and this method of proceeding is more speedy, and less expensive. This mode of correcting erroneous proceedings has been improved of late years, and liberally extended, the judges not being so fearful to meddle with records as they were formerly in England. If this practice of correcting errors should be carried to too great an extent, or should not be exercised to that extent which it ought to be, for the safe administration of the laws, and advancement of justice, the legislature may be applied to, to furnish the proper remedy.
Nate. See 2 Saund. 100, in Williams’ note. A writ of error may be brought ■in the same court for an error in fact coram voHs, or more correctly coram no-ils. 2 Bao. Abr. A writ of error is considered as anew action. 7 T. R. 337. is a supersedeas, afier it is allowed. 2 Sir. 867,1186. 6 Johns. 337. Held to be to the Supreme Court.
Motion rejected,